                        ORDER STAYING CERTAIN PROCEEDINGS

       The Local Uniform Civil Rules provide that “a motion asserting… a jurisdictional defense

stays the attorney conference and disclosure requirements and all discovery, pending the court’s

ruling on the motion, including any appeal. Whether to permit discovery on issues related to the

motion and whether to permit any portion of the case to proceed pending resolution of the motion

are decisions committed to the discretion of the court, upon a motion by any party seeking relief.”

L. U. Civ. R. 16(b)(3)(B) (emphasis added).

       The defendant has filed a motion to dismiss for lack of jurisdiction. Doc. #8. Accordingly,

staying discovery in this case is appropriate at this time.

       If any party desires to seek leave to take jurisdiction-related discovery, it must file a motion

for leave to do so within seven (7) days hereof, setting forth the type and scope of such discovery

and an estimated time frame for constructing it. If any party objects to any motion for jurisdiction-

related discovery, it shall file an objection within four (4) days following service of the motion.

     IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby

STAYED, pending a ruling on the jurisdictional motion. The defendant shall notify the
undersigned magistrate judge within seven (7) days of resolution of the pending motion and shall

submit a proposed order lifting the stay.

        SO ORDERED this, January 2, 2020.

                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
